     Case 9:19-cv-00140-DLC-KLD Document 40 Filed 02/08/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 JERRY O’NEIL,
                                                  CV 19–140–M–DLC
                      Plaintiff,

        vs.                                        ORDER

 KURT STEELE, in his capacity as
 Forest Supervisor for the Flathead
 National Forest; and the UNITED
 STATES FOREST SERVICE, a
 federal agency,

                      Defendants.

      Before the Court is Plaintiff Jerry O’Neil’s Notice of Appeal and Objections

to Magistrate’s Denial of Motion for Custom Case Management Plan. (Doc. 39.)

At the outset, Mr. O’Neil argues that he never consented to the Court’s delegation

of pretrial matters to United States Magistrate Judge Kathleen L. DeSoto. (Id. at

1–2.) Then, setting aside the issue of consent, Mr. O’Neil objects to Judge

DeSoto’s denial of his Motion for Customized Case Management Plan. (See Docs.

37, 38.) The Court will first consider Mr. O’Neil’s argument that he never

consented to Judge DeSoto’s designation. The analysis on this issue also provides

the standard of review the Court must apply to his primary objection.

      The Federal Magistrates Act grants district courts the authority to delegate

certain matters to magistrate judges. See 28 U.S.C. § 636(b)(1). Relevant here, a
                                        -1-
      Case 9:19-cv-00140-DLC-KLD Document 40 Filed 02/08/21 Page 2 of 6



district court may designate a magistrate judge to determine any pretrial matter in

civil cases, except “a motion for injunctive relief, for judgment on the pleadings,

for summary judgment, . . . to dismiss or permit maintenance of a class action, to

dismiss for failure to state a claim upon which relief can be granted, and to

involuntarily dismiss an action.” Id. Nothing in this subsection requires the

parties’ consent for such a delegation of nondispositive pretrial matters. Similarly,

Federal Rule of Civil Procedure 72, which implements the Federal Magistrates

Act, explains that “[w]hen a pretrial matter not dispositive of a party’s claim . . . is

referred to a magistrate judge to hear and decide, the magistrate judge must

promptly conduct the required proceedings and, when appropriate, issue a written

order stating the decision.” Fed. R. Civ. P. 72(a). Again, nothing in the Rule

requires the parties’ consent to such a referral. Instead, if a party disagrees with

the magistrate judge’s nondispositive pretrial ruling, it may file objections to it—

just as Mr. O’Neil did here. The Article III judge then must consider the

objections and “modify or set aside any part of the [magistrate judge’s] order that

is clearly erroneous or is contrary to law.” Id.

      True, as Mr. O’Neil argues, “[c]onsent . . . is the touchstone of magistrate

judge jurisdiction.” (See Doc. 39 at 1 (citing Wilhelm v. Rotman, 680 F.3d 1113,

1119 (9th Cir. 2012); Roell v. Withrow, 538 U.S. 580, 599 (2003) (Thomas, J.,

dissenting)).) However, the cases that he cites for the consent requirement refer to

                                          -2-
      Case 9:19-cv-00140-DLC-KLD Document 40 Filed 02/08/21 Page 3 of 6



subsection (c), rather than subsection (b), of the Magistrate Judges Act. Unlike

subsection (b), subsection (c) relates to the circumstances under which a magistrate

judge may be delegated “to enter a final, appealable judgment of the district court.”

Wilhelm, 680 F.3d at 1119. Specifically, on the parties’ consent, a United States

magistrate judge “may conduct any or all proceedings in a jury or nonjury civil

matter and order the entry of judgment in the case, when specially designated to

exercise such jurisdiction by the district court . . . [s]he serves.” 28 U.S.C.

§ 636(c)(1). If a magistrate judge is so designated, the clerk of court must notify

the parties, who may withhold their consent. Id. at § 636(c)(2).

      In short, Mr. O’Neil’s argument on this point confuses two distinct sections

of the statutory scheme that contemplate delegation to a magistrate judge: one that

does not require parties’ consent, but allows for objections, and the other that

provides for notice and consent prior to delegation. And here, the delegation to

which Mr. O’Neil objects falls into the former category. That is, Judge DeSoto’s

order sets out a case management plan—a nondispositive matter. See Mitchell v.

Valenzuela, 791 F.3d 1166 (9th Cir. 2015) (explaining that dispositive matters

include those expressly listed in § 636(b)(1)(A) as well as “analogous matters” that

do not “dispose of any claims or defenses and [do] not effectively deny [] any

ultimate relief sought”). Thus, the Court properly designated Judge DeSoto to

determine nondispositive pretrial matters without Mr. O’Neil’s consent pursuant to

                                          -3-
      Case 9:19-cv-00140-DLC-KLD Document 40 Filed 02/08/21 Page 4 of 6



28 U.S.C. § 636(b)(1)(A).1 Accordingly, the Court considers his objection and

will modify or set aside Judge DeSoto’s order only if it finds that it is “clearly

erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).

       Judge DeSoto rejected Mr. O’Neil’s proposed case management plan, which

“would provide for discovery, a multiphase sequence of early and late mediation,

and jury trial,” because his claims for declaratory and injunctive relief are

governed by the Administrative Procedures Act, 5 U.S.C. § 701–706. (Doc. 38.)

Thus, she explained, the case is exempt from general pretrial requirements under

the Local Rules. (Id.) Mr. O’Neil objects, arguing that the case management plan

constitutes an “abuse of discretion,” because it allows him no time to obtain expert

testimony and evidence regarding 63 documents in the administrative record.

(Doc. 39 at 3–4.) He goes on to explain that “this case cannot possibly be decided

merely within the confines of the Administrative Procedure Act, because several

concepts, terms or phrases must be defined as a matter of constitutional application

and construction of the National Environmental Policy Act.” (Id. at 6.) Mr.

O’Neil describes his plan of action, which Judge DeSoto’s order allegedly

obviates, as “eight-months’ time frame for discovery to be completed . . . with a



1
  The Court notes for Mr. O’Neil, too, that when Judge DeSoto rules on his motion for summary
judgment and the Federal Defendants’ cross-motions for summary judgment, consent is not
required. Instead, Judge DeSoto will “enter a recommendation disposition, including, if
appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1). The parties then may object.
See id. at (b)(2)–(3); see also 28 U.S.C. § 636(b)(1)(B)–(C).
                                                -4-
      Case 9:19-cv-00140-DLC-KLD Document 40 Filed 02/08/21 Page 5 of 6



full discovery plan and list of experts [he] intend[s] to depose by March 1, 2022[.]”

(Id. at 8.)

       The problem with Mr. O’Neil’s objection is that Judge DeSoto’s case

management plan provides him with the very relief he seeks from this Court,

because it allows him to move to supplement or challenge the administrative

record. (Doc. 38 at 2.) Mr. O’Neil’s claims admittedly arise under the

Administrative Procedures Act (Doc. 6 at 7–8), which provides four narrow

circumstances under which a district court may consider extra-record evidence,

i.e., the expert testimony and materials that Mr. O’Neil hopes to collect over the

next eight months. See Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir.

2005). Setting those exceptions aside, and absent a strong showing to the contrary,

the agency is entitled to a presumption that the record is complete. Native

Ecosystems Council v. Marten, 334 F. Supp. 3d 1124, 1129 (D. Mont. 2018).

       Mr. O’Neil concedes that he has not completed his review of the

administrative record in this case but assigns error to Judge DeSoto’s case

management plan based on his speculation that he can overcome the presumption

of completeness. (See Doc. 39 at 4.) Again, the case management plan permits

him to move to supplement or challenge the administrative record. While the

Court is sympathetic to Mr. O’Neil’s external obligations, that he and his staff have

“been distracted by the press of other work during the past several months” and

                                        -5-
     Case 9:19-cv-00140-DLC-KLD Document 40 Filed 02/08/21 Page 6 of 6



must now scramble to meet deadlines is not evidence that Judge DeSoto’s order is

clearly erroneous or otherwise contrary to law. See Fed. R. Civ. P. 72(a).

      Therefore, determining that Judge DeSoto’s order (Doc. 38) is not clearly

erroneous or otherwise contrary to law, Plaintiff Jerry O’Neil’s Notice of Appeal

and Objection[] to Magistrate’s Denial of Motion for Custom Case Management

Plan (Doc. 39) is OVERRULED and the relief sought therein is DENIED.

      DATED this 8th day of February, 2021.




                                        -6-
